DISMISS; and Opinion Filed May 28, 2013.




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-12-00834-CV


  WON CHANG AND WONALEX CORPORATION D/B/A ONE ENERGY, Appellants
                                                 V.
          ENERGIA CONSULTANTS, INC. AND RUBEN ALMAZAN, Appellees


                       On Appeal from the 298th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-12-04394

                              MEMORANDUM OPINION
                           Before Justices Francis, Murphy, and Evans
                                   Opinion by Justice Murphy

       This case was submitted on April 1, 2013.            That same day, the Court received

correspondence from appellees’ counsel that the parties were in the process of finalizing

settlement papers. Three days later, the parties notified the Court that they had, in fact, reached a

settlement. The parties were directed to file a proper motion to dismiss the appeal. See TEX. R.

APP. P. 42.1(a). On April 24, 2013, the Court contacted the parties regarding the status of the

appeal and was informed that counsel for appellants was waiting for counsel for appellees to

return a motion to dismiss with his signature.
       The Court did not receive any further communication, and by letter dated May 8, 2013,

the Court instructed the parties to notify the Court regarding the status of the settlement and

corresponding motion to dismiss within ten days.      We cautioned that if no response was

received, the Court would take whatever action it deems appropriate, including dismissing the

appeal. As of today’s date, the Court has not received a response. Accordingly, we dismiss the

appeal. See TEX. R. APP. P. 42.3(c).




                                                   /Mary Murphy/
                                                   MARY MURPHY
                                                   JUSTICE




120834F.P05




                                             -2-
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                       JUDGMENT

WON CHANG AND WONALEX                                 On Appeal from the 298th Judicial District
CORPORATION D/B/A ONE ENERGY,                         Court, Dallas County, Texas
Appellants                                            Trial Court Cause No. DC-12-04394.
                                                      Opinion delivered by Justice Murphy.
No. 05-12-00834-CV        V.                          Justices Francis and Evans participating.

ENERGIA CONSULTANTS, INC. AND
RUBEN ALMAZAN, Appellees

       Based on the Court’s opinion of this date, we DISMISS the appeal. We ORDER that
each party bears its own costs of the appeal.


Judgment entered this 28th day of May, 2013.




                                                     /Mary Murphy/
                                                     MARY MURPHY
                                                     JUSTICE




                                               -3-